Case 1:13-cv-03363-CMA-KMT Document 224 Filed 06/29/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

   v.

   DANIEL DIRK CODDINGTON,
   JESSE W. ERWIN, JR.,
   MERLYN CURT GEISLER,
   MARSHALL D. GUNN, JR., CPA,
   SETH A. LEYTON,
   LEWIS P. MALOUF,
   EXTREME CAPITAL LTD.,
   FIDELITY ASSET SERVICES CORP.,
   GEISCO FNF, LLC,
   GOLDEN SUMMIT INVESTORS GROUP LTD.,
   SOUTHCOM MANAGEMENT LLC,
   STONEROCK CAPITAL GROUP LLC,

         Defendants and

   DANIEL SCOTT CODDINGTON,
   CODDINGTON FAMILY TRUST, and
   JOANNA I. COLUMBIA a/k/a Joanna I Ornowska,

         Relief Defendants.


                                     FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

   pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Order Granting Plaintiff Securities and Exchange Commission’s

   (“SEC”) Motions to Dismiss Claims Against Defendants SouthCom Management LLC,

   Fidelity Asset Services Corp., Geisco FNF, LLC, Daniel Dirk Coddington, Golden
Case 1:13-cv-03363-CMA-KMT Document 224 Filed 06/29/20 USDC Colorado Page 2 of 2




   Summit Investors Group Ltd., and Extreme Capital Ltd. (Doc. # 223) entered by United

   States District Judge Christine M. Arguello, on June 29, 2020, it is

          ORDERED that the SEC’s Motion to Dismiss Claims against Defendants Daniel

   Dirk Coddington, Golden Summit Investors Group Ltd. and Extreme Capital Ltd. (Doc.

   # 220) and Unopposed SEC’s Motion to Dismiss Claims against Defendants SouthCom

   Management LLC, Fidelity Asset Services Corp. and Geisco FNF, LLC (Doc. # 219) are

   hereby GRANTED. It is

          FURTHER ORDERED that this Order resolves all claims against Defendants

   SouthCom Management LLC, Fidelity Asset Services Corp., Geisco FNF, LLC, Daniel

   Dirk Coddington, Golden Summit Investors Group Ltd., and Extreme Capital Ltd. It is

          FURTHER ORDERED that final judgment is entered as to these six Defendants,

   pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, forthwith and without

   further notice. It is

          FURTHER ORDERED that the caption on all subsequent filings shall reflect the

   removal of SouthCom Management LLC, Fidelity Asset Services Corp., Geisco FNF,

   LLC, Daniel Dirk Coddington, Golden Summit Investors Group Ltd., and Extreme

   Capital Ltd. as defendants in this case.

          DATED: June 29, 2020.

                                              FOR THE COURT:
                                              Jeffrey P. Colwell, Clerk


                                              By:    s/S. West
                                                       S. West, Deputy Clerk




                                                2
